I concur in the result and in the entire opinion except as now stated.
I am of the opinion that Derrick was without authority to modify the contract and that defendant well knew that fact.
I think the evidence taken as a whole is manifestly contrary to a finding that Derrick had such authority.
Furthermore, I am of the opinion that the evidence taken as a whole is manifestly contrary to a finding of ratification even if there be some evidence tending to sustain a finding of ratification.
I am of the opinion that the record does not disclose that the officers of plaintiff had full knowledge of the alleged Derrick transaction at the time when it was claimed they ratified his acts, which are contained in the alleged letter, handicapped by a suspicious origin. I think, as a matter of law, ratification is not shown. Robie v. Holdahl, 180 Minn. 226,230 N.W. 641. *Page 479 
The record in this case shows claims on the part of the defendant of such doubtful character that I believe, in view of the fact that there is to be another trial, they at least ought, in the interest of justice, to be left open for the consideration of another jury.